Citation Nr: 1316976	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  05-37 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1973 to October 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2005 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues on appeal were previously before the Board in August 2011 when they were remanded to the RO to obtain a VA examination to determine the nature and etiology of the Veteran's claimed disabilities.

The Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing in March 2011.  A transcript is of record, but the VLJ who conducted the hearing is no longer employed by the Board.  In October 2012, the Veteran indicated that he wished to have another hearing, and the case was remanded in November 2012 to afford the Veteran the requested hearing.  Accordingly, the Veteran testified at another Board hearing in March 2013 before the undersigned VLJ.  A transcript of that hearing has been associated with the record on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for right knee and right ankle disabilities, to include as secondary to a service-connected disability.

Initially, the Board notes that there is an issue intertwined with the issues on appeal.  See 38 C.F.R. § 19.31 (2012); Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  At the March 2013 hearing before the Board, the Veteran testified that he currently has pes planus that preexisted his service but was aggravated in service.  He claimed that his pes planus aggravates his right knee and ankle disabilities at issue on appeal.  As such, the claim of entitlement to service connection for pes planus has been raised by the Veteran, but not yet adjudicated by the RO.  However, the Board finds that the issue of entitlement to service connection for pes planus is inextricably intertwined with the issues on appeal and must be adjudicated by the RO prior to the adjudication of entitlement to service connection for right knee and ankle disabilities, to include as secondary to a service-connected disability.  See Harris, 1Vet. App. at 183.

The Veteran contends that he injured his right knee during field maneuvers in service.  Alternatively, he also claims that his VA doctor told him that his right knee disability is either caused or aggravated due to overcompensating for his service-connected left knee injury.  He further claims that his right ankle is caused or aggravated by his right knee condition.

In conjunction with the claims on appeal, the Veteran was provided a VA examination in April 2010.  The April 2010 VA examination found that it was less likely than not that the Veteran's right knee and right ankle conditions were related to his service-connected left knee, nor were they aggravated by the left knee disability.  However, the Board found that the April 2010 VA examination was not adequate because the examiner failed to provide a rationale for this opinion; thus, the Board remanded the claims in August 2011 for a new VA examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Pursuant to the Board's August 2011 remand, a new VA examination for a medical opinion was obtained in September 2012.  However, the Board finds again this examination is not adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate); see also Stegall v. West, 11 Vet. App. 268 (1998).  

The September 2012 VA examination provided an opinion that "the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness."  In support of this opinion, the examiner stated that a review of the Veteran's service treatment records indicated no treatment for the right ankle or knee, and that the Veteran's separation physical indicated no complaints or problems to the right ankle or knee.

In rendering the etiology opinion, the VA examiner neglected to elicit information from the Veteran regarding the medical history of the right knee or ankle disabilities, i.e. symptoms experienced in service and continued after service.  The examiner relied solely on the lack of documentation of a right knee or ankle treatment in service as the basis for the opinion.  In this regard, the Veteran testified at his March 2013 Board hearing that during field maneuvers, he twisted and fell on his right knee.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  For example, the VA examiner could have addressed whether the Veteran's claimed symptoms were consistent with his complaints through the years, or whether the complaints are consistent with the current disorder.  Instead, the examiner determined, incorrectly, that lack of treatment records are the only evidence which can provide the basis for an opinion concerning etiology.  

Furthermore, the September 2012 VA examiner did not clearly address the issue of aggravation.  Specifically, the examiner stated that "[t]here is no nexus between pain/condition of the left knee and the development of pain/condition in the right knee or ankle."  The examiner added that the Veteran's x-rays of the knees indicated that the right knee was worse than the left knee and that the right knee had anterior cruciate ligament (ACL) laxity.  The examiner opined that the Veteran's right-sided complaints were more likely as not related to laxity of the right ACL and not to the left knee condition.  While the examiner appears to suggest that the Veteran's right ankle may be related to his right knee ACL laxity, no explanation was provided regarding the etiology of the right knee disability itself.  The examiner also failed to address whether any degree of the Veteran's right knee or ankle disability is aggravated by his service-connected left knee disability.  Therefore, the Board finds that the explanation provided by the examiner is insufficient.

Given the deficiencies in the September 2012 VA examination report the Board must remand this case for another medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

Accordingly, the case is REMANDED for the following action:

1.  After sending the appropriate notice and complying with its duty to assist, develop and adjudicate in a rating decision the claim of entitlement to service connection for pes planus.  If the claim of entitlement to service connection for pes planus is denied, provide the Veteran with notice of the decision and his appellate rights.  The Veteran must perfect an appeal before the Board may exercise appellate jurisdiction over this issue.

2.  If the claim of entitlement to service connection for pes planus is denied, the issues of entitlement to service connection for right knee and ankle disabilities must not be returned to the Board until (1) the Veteran perfects an appeal as to the issue of entitlement to service connection for pes planus, or (2) the period to perfect an appeal on this issue has expired.

3.  Thereafter, obtain a supplemental medical opinion from the VA examiner who conducted the September 2012 VA examination, if available, to determine any relationship between the Veteran's currently diagnosed right knee and ankle disability and his military service.  If the September 2012 VA examiner is not available, schedule the Veteran for a VA examination by an individual with the appropriate expertise in order to determine whether his right knee or ankle disability is related to his period of service.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee or ankle disability is related to his military service, to include the reported injury to his right knee during field maneuvers in service.

Additionally, the examiner is asked to provide an opinion as to whether it is at least as likely as not that the right knee or ankle disability was caused or aggravated by any service-connected disability, specifically to include overcompensating for his service-connected left knee injury. 

The term "aggravation" means a permanent increase in the underlying disability beyond the natural progression of the disease, as contrasted to a temporary worsening of symptoms.

A complete rationale for any opinion expressed should be provided.  In rendering the opinion, the VA examiner is asked not rely solely on the lack of documentation of a right knee or ankle treatment in service as the basis for an opinion concerning etiology.

4.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).

5.  Following the above, and completion of any other development deemed necessary in light of the above, readjudicate the claims.  If the benefit remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

